Citation Nr: 1423544	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel







INTRODUCTION

The Veteran had active military service from November 1984 until November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The May 2010 rating decision additionally denied service connection for left and right knee disabilities, to which the Veteran filed a Notice of Disagreement with in June 2010.  However, a subsequent rating decision in September 2011, granted service connection for these conditions.  Thus, as this was a full grant of the benefits sought on appeal, these issues are no longer in appellate status.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDING OF FACT

The probative evidence of record shows that the Veteran's degenerative joint disease, degenerative disc disease of the thoracolumbar spine, and lumbar strain are not related to his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a thoracolumbar spine disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in October 2009, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The October 2009 VCAA letter was sent prior to the rating decision in May 2010.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) to the extent possible, and VA treatment records with the claims file.  The Veteran was informed that his STRs from November 1984 to October 1986 could not be located.  Accordingly, further efforts to obtain such STRs would be futile and are therefore unwarranted.  38 C.F.R. § 3.159(c)(2).  With regard to the Veteran's instant appeal, in December 2009 the Veteran gave VA specific authorization to obtain prior X-rays administered by the VAMC, which are associated with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In April 2011, VA provided the Veteran with a VA spine examination and obtained a medical opinion addressing whether the Veteran's thoracolumbar disability had its onset during or was caused by active service.   The VA spine examination, and opinion are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Legal Criteria
Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases including arthritis, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Analysis

The results of the Veteran's April 2011 VA spine examination show a diagnoses of degenerative joint disease, degenerative disc disease of the thoracolumbar spine, and a lumbar strain.  This fulfills the current disability element of the Veteran's service connection claim.  Statements from the Veteran received in December 2009 indicate that the Veteran was a paratrooper, and was required to make jumps with a large amount of equipment, totaling approximately 165 pounds.  In the Veteran's Notice of Disagreement received in June 2010, he reiterated the large amount of gear required when making jumps, and that he landed on several unfavorable surfaces, including asphalt roads, vehicles, and fences.  The Veteran also identified an incident in which his parachute collapsed and reopened which caused him to hit the ground extremely hard.  The Veteran's DD-214 shows that the Veteran received the Army Parachute Badge.  Thus, based on the circumstances of the Veteran's service and his lay statements, the Board finds that the Veteran fulfills the in-service element.  

Available service treatment records are negative for complaints or findings related to a thoracolumbar spine disability, and there is also no medical evidence of arthritis within the one year presumptive period after service.  Also, the Veteran does not contend that he had degenerative joint disease in service or within one-year of his discharge from service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).  The Veteran's complaints of pain since service similarly do not qualify as continued symptomatology which warrants service connection.  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the instant appeal, there is conflicting evidence on the issue of nexus. Specifically, the Veteran contends that his in-service jumps are the nexus for his thoracolumbar spine disability.  While receiving VAMC treatment in October 2009, the Veteran stated that he has had back pain since his service.  The Veteran also argued in his VA Form-9 that his jumps played a role in hurting his back.  

On the other hand, the April 2011 VA examiner submitted a negative nexus opinion stating that the Veteran's thoracolumbar spine disability is not as least as likely as not related to his military service.  In support of the examiner's opinion, the examiner reviewed the Veteran's separation exam which was negative for spine abnormalities, and showed no history of a spine disability.  The examiner discussed two specific instances relayed by the Veteran where he had irregular landings.  While no evidence in the Veteran's STRs exists to corroborate the events, the examiner did not ignore the lay statements, and determined that the Veteran was able to continue jumping even with these potential injuries.  The examiner then discussed the impact of multiple jumps on the development of the Veteran's thoracolumbar spine disability.  Thus, the examiner did not find that the Veteran's relayed instances of irregular landings caused acute damage or disability to the Veteran.

In discussion of the impact of multiple jumps to the Veteran's thoracolumbar spine, the examiner reviewed and incorporated medical articles in support of his rationale.  An article referenced by the examiner, was unable to conclude that a studied group of parachutists had degenerative disc disease because of their jumps.  A study of Israeli Military parachutists found no correlation between x-ray changes of degenerative disc and degenerative joint disease with either the prevalence or severity of chronic low back pain.  The examiner reasoned that given the location of the Veteran's degenerative disc disease, and degenerative joint disease is in the Veteran's lumbar spine, and since the studies showed an indication that parachute jumps can impact the thoracic spine, the Veteran's current disability was deemed not to be related to his military service.  

The medical opinion provided contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also discussed the Veteran's lay assertions in his analysis and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that the April 2011 VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of his thoracolumbar spine disability was caused by his jumps, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  While back pain is capable of lay observation, thoracolumbar spine degenerative joint disease is not capable of lay diagnosis since it is not a simple medical condition.  See Jandreau, at 1377, n. 4.  Joint disease and the determination of an etiology for a back injury is a complex medical determination requiring x-ray interpretation, and medical knowledge of the spine.  Thoracolumbar degenerative joint disease is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose thoracolumbar spine degenerative disease or provide the requisite nexus opinion for his back disability.  See Woehlaert v. Nicholson.  In the instant appeal, the medical opinion is more probative and the Veteran fails to fulfill the nexus requirement.

The Board must address the specific arguments made by the Veteran and his representative.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) and Buckley v. West, 12 Vet. App. 76, 83 (1998).  The Veteran's representative's argued in November 2011 that the Veteran should be service connected because "[a] reasonable and unbiased mind should [be] able to conclude that the extensive and compressive stresses of the opening shock of the parachute, [along with the large amounts of gear] contributed to the [Veteran's] low and mid back conditions."  While the Veteran is competent to discuss his experiences as a paratrooper, and discuss his pain, the Court has not found that degenerative disc disease and degenerative joint disease to the thoracolumbar spine is a disability capable of lay diagnosis to fulfill the nexus element.  See for example Charles v. Principi, 16 Vet. App 370, 374-75 (2002) (regarding the diagnosis of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (regarding flat feet); Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition and not complex conditions). 

The Veteran in his VA Form 9, and the Veteran's representative argued in November 2011 that the April 2011 examiner's reliance on medical studies is misguided, and is an inadequate opinion.  In the instant appeal, the examiner used the studies to form a basis of knowledge and then applied that knowledge to specific facts and symptoms of the Veteran in making his determination.  Since authoritative writings, such as medical and scientific articles and research reports or analyses is competent medical evidence, the Board finds no violation with the examiner's use of research studies.  38 C.F.R. § 3.159(a)(1).  

The Veteran's representative argued in November 2011that the Veteran's circumstances fulfills the legal criteria under 38 U.S.C.A. § 1154(b), and the Veteran ought to be service connected for his disability.  However, the application of 38 U.S.C.A. § 1154(b) is reserved for Veteran's who have engaged in combat with the enemy.  A review of the Veteran's DD 214 does not indicate combat, nor was the United States in a period of war during the Veteran's service.  38 C.F.R. § 3.2.  Thus the provisions of 38 U.S.C.A. § 1154(b) are not applicable to the instant appeal.  The Veteran's representative further argued in May 2014 that the Veteran ought to be afforded the presumption of soundness in accordance with 38 U.S.C.A. § 1111; however the record is devoid of any evidence of a pre-existing injury prior to service.  Therefore the provisions of 38 U.S.C.A. § 1111 are not applicable to the instant appeal.

As such, service connection for a thoracolumbar spine disability, is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection is denied.



ORDER

Entitlement to service connection for a thoracolumbar spine disability is denied.




____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


